DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3 line 18 to page 4 line 8, filed April 11, 2022 (see Remarks REM of 04/11/2022), with respect to independent claim 1 have been fully considered and are persuasive.  The 103 rejection (as obvious to Ohno et al. in view of Kamada) of claim 1 has been withdrawn. 
Applicant’s arguments, see page 5 lines 11-22, filed April 11, 2022 (see Remarks REM of 04/11/2022), with respect to independent claim 19 have been fully considered and are persuasive.  The 103 rejection (as obvious to Ohno et al. in view of Kamada) of claim 19 has been withdrawn. 
Applicant’s arguments, see page 7 lines 8-18, filed April 11, 2022 (see Remarks REM of 04/11/2022), with respect to independent claim 1 have been fully considered and are persuasive.  The 103 rejection (as obvious to Fukunaga in view of Kamada) of claim 1 has been withdrawn. 
Applicant’s arguments, see page 8 lines 1-12, filed April 11, 2022 (see Remarks REM of 04/11/2022), with respect to independent claim 19 have been fully considered and are persuasive.  The 103 rejection (as obvious to Fukunaga in view of Kamada) of claim 19 has been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ohno et al. (US Publication 2018/0299004 A1), Fukunaga (US Publication 2016/0059930 A1), and Kamada (US Publication 2012/0119565 A1) are considered the closest prior art references to the claimed invention of independent claims 1, 11, and 19.

Claim 1 claims:
A bicycle sprocket arrangement comprising: 

a smaller sprocket having a smaller total tooth-space number; and 

a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween in an axial direction with respect to a rotational center axis of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area configured to facilitate an upshifting operation in which a bicycle chain is shifted from the larger sprocket toward the smaller sprocket, the at least one upshifting facilitation area including: 

an upstream tooth having a first recessed portion;
an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion; and 
a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having a third recessed portion, the third recessed portion and the chamfered portion being separated from the second recessed portion.

None of Ohno et al., Fukunaga, nor Kamada (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “an upstream tooth having a first recessed portion”, 2) “an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion”, and 3) “a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having a third recessed portion, the third recessed portion and the chamfered portion being separated from the second recessed portion”, in conjunction with the remaining limitations of independent claim 1.

From review of the prior art, the prior art (for example: see Ohno et al.) only appears to disclose one continuous recess for three (3) teeth of an upshifting facilitation area.

It would not have been obvious to modify Ohno et al., Fukunaga, or Kamada by providing an upstream tooth having a first recessed portion, an intermediate tooth having a second recessed portion, a downstream tooth having a third recessed portion (with all the teeth next to each other), and by providing the third recess portion separated from the second recessed portion, as the only teaching for providing the third recess portion separated from the second recessed portion would only come from Applicant’s invention.

Claim 11 claims:
A bicycle sprocket arrangement comprising: 

a smaller sprocket having a smaller total tooth-space number; and 

a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween in an axial direction with respect to a rotational center axis of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area configured to facilitate an upshifting operation in which a bicycle chain is shifted from the larger sprocket toward the smaller sprocket, the at least one upshifting facilitation area including: 

an upstream tooth having a first recessed portion; 
an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion; and 
a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having at least one of a third recessed portion and a chamfered portion, the at least one of the third recessed portion and the chamfered portion being separated from the second recessed portion,
wherein the second recessed portion is separated from the first recessed portion.

None of Ohno et al., Fukunaga, nor Kamada (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “an upstream tooth having a first recessed portion”, 2) “an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion”, 3) “a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having at least one of a third recessed portion and a chamfered portion, the at least one of the third recessed portion and the chamfered portion being separated from the second recessed portion”, and 4) “wherein the second recessed portion is separated from the first recessed portion”, in conjunction with the remaining limitations of independent claim 11.

From review of the prior art, the prior art (for example: see Ohno et al.) only appears to disclose one continuous recess for three (3) teeth of an upshifting facilitation area.

It would not have been obvious to modify Ohno et al., Fukunaga, or Kamada by providing an upstream tooth having a first recessed portion, an intermediate tooth having a second recessed portion, a downstream tooth having a third recessed portion (with all the teeth next to each other), by providing 
at least one of the third recessed portion and the chamfered portion separated from the second recessed portion, and by providing the second recessed portion separated from the first recessed portion, as the only teaching for providing at least one of the third recessed portion and the chamfered portion separated from the second recessed portion and the second recessed portion separated from the first recessed portion would only come from Applicant’s invention.

Claim 19 claims:
A bicycle sprocket arrangement comprising:

a smaller sprocket having a smaller total tooth-space number; and

a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween in an axial direction with respect to a rotational center axis of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area configured to facilitate an upshifting operation in which a bicycle chain is shifted from the larger sprocket toward the smaller sprocket, the at least one upshifting facilitation area including: 

an upstream tooth having a first recessed portion; 
an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion that is separated from the first recessed portion; and 
a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having at least one of a third recessed portion and a chamfered portion.

None of Ohno et al., Fukunaga, nor Kamada (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “an upstream tooth having a first recessed portion”, 2) “an intermediate tooth adjacent to the upstream tooth without another tooth therebetween in a circumferential direction with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction, the intermediate tooth having a second recessed portion that is separated from the first recessed portion”, and 3) “a downstream tooth adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction and provided on a downstream side of the intermediate tooth in the circumferential direction, the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction, the downstream tooth having at least one of a third recessed portion and a chamfered portion”, in conjunction with the remaining limitations of independent claim 19.

From review of the prior art, the prior art (for example: see Ohno et al.) only appears to disclose one continuous recess for three (3) teeth of an upshifting facilitation area.

It would not have been obvious to modify Ohno et al., Fukunaga, or Kamada by providing an upstream tooth having a first recessed portion, an intermediate tooth having a second recessed portion, a downstream tooth having a third recessed portion (with all the teeth next to each other), and by providing a second recessed portion that is separated from the first recessed portion, as the only teaching for providing a second recessed portion that is separated from the first recessed portion would only come from Applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/